DETAILED ACTION
Applicant’s response, 04 April 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 April 2022 has been entered.

Priority 
The effective filing date of the claimed invention is 17 Oct. 2014.

Status of Claims
Claims 2-3 and 13-14 are cancelled.
Claims 1, 4-12, and 15-22 are pending.
Claims 1, 4-12, and 15-22 are rejected.
Claims 1, 9, 12, and 17-18 are objected to.

Claim Objections
Claims 1, 9, 12, and 17-18 are objected to because of the following informalities. This objection is newly recited and/or newly recited and necessitated by claim amendment.
Claim 1 recites “..wherein the set of first gene expression data for a first plurality of genes comprises legacy data…” in line 7. To clarify that the “the set of first gene expression data for a first plurality of genes” refers to the “set of first gene expression data for a first plurality of genes” in line 4-5, the claim should be amended to recite “…the set of first gene expression data for the first plurality of genes comprises legacy data…”.
Claims 1 and 12 recite “…(ii) performing regression analysis on each of the a plurality of common gene targets…”, which is a typographical error and should recite “(ii)…on each of the plurality of common gene targets…”.
Claim 9 recites “…the at least one common gene target…”. To use consistent language with that of currently amended claim 1, and to increase clarity, claim 9 should be amended to recite “…the plurality of common gene targets..”.
Claim 12 recites “…wherein the first set of first gene expression data for a first plurality of genes comprises legacy data…” in lines 6-7. As discussed above for claim 1, to clarify that the limitation refers to the “first set of first gene expression data for a first plurality of genes…” in line5, the claim should be amended to recite “…wherein the first set of first gene expression data for the first plurality of genes comprises legacy data…”.
Claim 18 recites “The system of claim 17, further comprising for transforming a set…”, which is a typographical error and should recite “…further comprising transforming a set….”.
Claims 17-18 recite “The system of claim 15/17, further comprising….”. To clarify that claims 17-18 require that the processor performs the recited steps,  the claims should be amended to recite “The system of claim 15/17, wherein the processor is further configured to…”, rather than “further comprising”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The previous rejection of claims 1, 4-12, and 15-22 under 35 U.S.C. 112(a) in the Office action mailed 28 Jan. 2022 has been withdrawn in view of claim amendments received 04 April 2022.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-12, and 15-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claims 1 and 12, and claims dependent therefrom, recite “…(ii) performing regression analysis on each of the plurality of common gene targets, resulting in, for each of the plurality of common gene targets, a set of regression parameters…”. 
Applicant’s specification discloses at para. [0037]-[0040] that for each sample in a set of N training samples, N sets  of regression parameters (i.e. one for each sample) are outputted, and at para. [0039] that, for each sample, the regression is performed between the expressions detected on both platforms (i.e. for each sample, the regression is performed between the common gene targets between the platforms). At para. [0041], Applicant’s specification discloses that candidate features, such as mean expression, mean normalized probe intensity, etc., are selected that are good predictors for the regression parameters, and at para. [0043]-[0044] discloses that these identified candidate features are used to predict the regression model parameters r in a model, γ, for each sample. Accordingly, Applicant’s specification provides support for performing regression analysis on the common gene targets for each of a plurality of samples (e.g. a plurality of pairs of gene expression data generated from the first and second platforms) to determine sets of regression parameters, and then performing the steps of identifying a plurality of possible candidate features and selecting at least one of the plurality of features using the set of regression parameters determined for each sample using the common gene targets. However, Applicant’s specification does not provide support for determining a set of regression parameters for each common gene target in the plurality of common gene targets using a single expression data set from each of the two platforms (i.e. for a single sample), as claimed.
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “…(ii) performing regression analysis on each of the plurality of common gene targets, resulting in, for each of the plurality of common gene targets, a set of regression parameters…”, recited in claims 1 and 12, and claims dependent therefrom, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments
Applicant's arguments filed 04 April 2022 regarding 35 U.S.C. 112(a) at pg. 8, para. 4 to pg. 10, para. 1, have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(a), set forth above.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 8 and 19 under 35 U.S.C. 112(b) in the Office action mailed 28 Jan. 2022 has been withdrawn in view of claim amendments received 04 April 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-12, and 15-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and/or newly recited and necessitated by claim amendment.
Claims 1 and 12, and claims dependent therefrom, are indefinite for recitation of “…wherein the set of first gene expression data for [the] first plurality of genes comprises legacy data…” and “…wherein the first set of first gene expression data for [the] first plurality of genes comprises legacy data…”, respectively. It is unclear what embodiments of gene expression data are intended to fall within the metes and bounds of gene expression data comprising “legacy data”. Applicant’s specification at para. [0008] discloses that the present invention eliminates re-profiling of samples for the sake of combined analysis, facilitating the adoption of new profiling technologies by allowing legacy data to be readily transformed for use with new platforms, and at para. [0033], discloses that with the huge amount of legacy data generated throughout the years based on former technologies, it is advantageous to provide compatibility across various platforms. Therefore, while it is understood that Applicant intends for legacy data to be data generated from “legacy” platforms (i.e. old our outdated platforms), it is unclear what gene expression platforms would be considered legacy platforms, and thus produce “legacy data”. For example, Applicant’s specification at para. [0033] discloses that, specifically, that it is desirable to transfer the knowledge and insights from microarray studies to new platforms such as next-generation sequencing technologies. Accordingly, it is unclear if all microarray platforms should be considered to produce legacy data, while newer sequencing technologies (e.g. RNA-seq) are not, or if some subset of microarray platforms and RNA-seq platforms can produce legacy data. If Applicant intends for some subset of all microarray platforms and RNA-seq platforms to produce legacy data, it is unclear which microarray platforms or RNA-seq platforms would be considered legacy platforms. Furthermore, Applicant’s specification does not serve to clarify the metes and bounds of what platforms generate “legacy data”, such that one of ordinary skill in the art could ascertain the metes and bounds of the claims. Clarification is requested regarding what gene expression platforms and corresponding expression data are intended to be legacy platforms/data. For purpose of examination, the claims will be interpreted to require that the first gene expression data analysis platform is an older technology than that of the second gene expression data analysis platform, such that the first platform produces “legacy data”. 
Claims 6 and 17 recite “…iterating claim 4/15 using the categorical model constructed from the transformed expression data…”. Claims 4 and 15, from which claims 6 and 17 depend, recite “…constructing/construct a categorical model by regression analysis from at least one of: (a) at least some of the transformed gene expression data; and (b) at least some of the common gene targets.”. However, claims 4 and 15 do not require that the categorical model is constructed from the transformed expression data. Therefore, it is unclear if claims 6 and 17 intend to require: that the categorical model is constructed from at least some of the transformed gene expression data; that the step of iterating is intended to be contingent on whether the categorical model was constructed using at least some of the transformed gene expression data, such that the iterating step is not required in embodiments in which the categorical model was constructed from at least some of the common gene targets; or that “the categorical model from the transformed expression data” refers to the constructed categorical model of claims 4 and 14, but the categorical model could be constructed from either (a) the transformed gene expression data or (b) the common gene targets. As such, the metes and bounds of the claims are unclear. For purpose of examination, “the categorical model constructed from the transformed expression data” in claims 6 and 17 is interpreted to mean “the constructed categorical model”, referring to the categorical model constructed from at least one of: (a) at least some of the transformed gene expression data; and (b) at least some of the common gene targets . 
Response to Arguments
Applicant's arguments filed 04 April 2022 regarding 35 U.S.C. 112(b) at pg. 10, para. 2 to para. 4 have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b), set forth above.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8 and 19 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is newly recited.
Claims 8 and 19 recite “…wherein the gene expression data analysis platform of the first and/or second type is selected from the group consisting of a gene expression microarray and nanopore sequencer.”. Accordingly, the broadest reasonable interpretation of claims 8 and 19 only requires that the first or second gene expression data analysis platform is a gene expression microarray. Claims 1 and 12, from which claims 8 and 19 depend, already require that the first gene expression data analysis platform is a microarray or RNA-seq gene expression data analysis platform, and that the second gene expression data analysis platform is the other of the microarray or RNA-seq gene expression data analysis platform. Therefore, the independent claims already require that either the first or second gene expression platform is a gene expression microarray. As such, because the broadest reasonable interpretation of claims 8 and 19 only require that the first or second gene expression data analysis platform is a gene expression microarray, which is already required by claims 1 and 12, claims 8 and 19 fail to further limit the subject matter of claims 1 and 12, from which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
To overcome the rejection, claims 8 and 19 could be amended to recite “…wherein the gene expression data analysis platform of the first and second type is selected from the group consisting of a gene expression microarray and nanopore sequencer.”. Therefore, the gene expression platform that is not the gene expression microarray would be required to be the nanopore sequencer. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-12, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly cited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 12 being representative) is directed to a method and system for transforming gene expression data. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1 and 12 recite the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
constructing/construct…. a primary model utilizing sample expression data configured to transform gene expression data obtained from the gene expression data analysis platform of the first or second type to the other type, comprising the steps of:
(i) identifying a plurality of common gene targets between the set of first gene expression data and the set of second gene expression data, wherein the plurality of common gene targets is a subset of the first and second plurality of genes, and wherein the subset is fewer than all of the first and second plurality of genes;
(ii) performing regression analysis on each of the plurality of common gene targets, resulting in, for each of the plurality of common gene targets, a set of regression parameters for the set of first gene expression data and the set of second gene expression data; 
(iii) identifying a plurality of possible candidate features that may predict each regression parameter in the sets of regression parameters;
(iv) selecting, based on the identifying, at least one of the plurality of possible candidate feature that best predicts the regression parameters in the sets of regression parameters, wherein selecting comprises identifying which of the plurality of possible candidate features is best correlated with the regression parameters in the one set of regression parameters; and 
 (iv) identifying a primary model for sample-wise data transformation associated with each of the at least one selected candidate features;
The identified claim limitations falls into two of the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the steps of constructing a primary model by identifying a plurality of common gene targets, performing regression analysis, identifying a plurality of possible candidate features, selecting at least one of the plurality of possible candidate features by identifying which of the plurality of possible candidate features is best correlated with the sets regression parameters, and identifying a primary model fall under the mental process grouping of abstract ideas. Specifically, identifying common gene targets between two sets of gene expression data involves comparing two data sets, which can be practically performed in the mind. Furthermore, performing regression analysis each of the plurality of common gene targets (e.g. two gene targets) includes the addition of weighted variables for each gene target, which can be practically performed in the mind or aided with pen and paper.  Identifying a plurality of possible candidate features and selecting candidate features from the possible candidate features that are best correlated with the sets of regression parameters involves analyzing the association of candidate features with regression parameters, which can be practically performed in the mind. Then identifying a primary model associated with the selected feature amounts to a mere analysis of data, which is recited at a high level of generality such that the steps can be practically performed in the mind or with pen and paper. That is, other than reciting the steps are carried out by a processor, nothing in the claims precludes the steps from being practically performed in the mind or with pen and paper. See MPEP 2106.04(a)(2) III B.  Therefore, these limitations recite a mental process.
Furthermore, the steps of constructing a primary model, performing regression analysis, and identifying which of the plurality of possible candidate features is best correlated with the one set of regression parameters further recite a mathematical concept. As discussed above, the broadest reasonable interpretation of performing regression analysis includes linear regression models, which requires performing mathematical calculations (e.g. the addition of weighted variables). Furthermore, the constructed primary model for transforming gene expression data from a first type to a second type recites a mathematical relationship, given the model represents the mathematical relationship between the two types of data sets. Similarly, identifying which possible candidate features is best correlated with the set of regression parameters requires calculating the correlation (i.e. r) between the features and regression parameters, which amounts to a textual equivalent to performing mathematical calculations. See MPEP 2106.04(a)(2). Therefore, these limitations recite a mathematical concept.
Dependent claims 4-7, 9-11, 15-18, and 20-22 further recite an abstract idea. Dependent claims 4 and 15 further recite the mental process and mathematical concept of transforming a second set of first gene expression data using the constructed primary model to generate transformed gene expression data of the second type and the mental process and mathematical concept of constructing a categorical model by regression analysis from at least one of the transformed gene expression data and at least some of the common gene targets. Dependent claims 5 and 16 further recite the mental process of the selection of the transformed gene expression data and/or the common gene targets being based on phenotypic data. Dependent claims 6 and 17 further recite the mental process and mathematical concept of iterating claim 4 using the categorical model to transform the first or second gene expression data; and constructing a second categorical model therefrom. Dependent claims 7 and 18 further recite the mental process and mathematical concept of transforming a set of expression data by applying the constructed categorical models in the order of their construction. Dependent claims 9 and 20 further recite the mental process of identifying the at least on common gene target. Dependent claims 10 and 21 further recite the mental process of selecting the at least one candidate feature from the recited group of candidate features. Claims 11 and 22 further recite the mental process of selecting each of the models from the recited group of models. Therefore, claims 1, 4-12, and 15-22 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 5-7, 9-11,15-18, and 20-22 do not recite any additional elements in addition to the recited judicial exception.
The additional elements of claim 1 includes:
a gene expression transformation system comprising the first gene expression data analysis platform, receiver, and processor;
measuring, using a first gene expression data analysis platform of the gene expression data transformation system, a set of first gene expression data for a first plurality of genes comprising an exome, wherein the first gene expression data analysis platform is of a first type, the first type being a microarray or RNA-seq gene expression data analysis platform, wherein the set of first gene expression data for a first plurality of genes comprises legacy data;
receiving, at a receiver (i.e. a generic computer), the set of first gene expression data;
measuring, using a second gene expression data analysis platform of a second type, a set of second gene expression data for a second plurality of genes comprising an exome obtained using a gene expression data analysis platform of a second type, wherein the second type comprises the other of a microarray or RNA-seq gene expression data analysis platform, and wherein the gene expression data of the second type Is not compatible with the gene expression data of the first type; and
a processor.
The additional elements of claim 12 include:
A system for transforming gene expression data, the system comprising: a first gene expression data analysis platform of the system, wherein the first gene expression data analysis platform is of a first type, the first type being a microarray or RNA-seq gene expression data analysis platform;
a first set of first gene expression data for a first plurality of genes comprising an exome obtained using the first gene expression data analysis platform, wherein the first set of gene expression data for a first plurality of genes comprises legacy data;
a second gene expression data analysis platform of the system, wherein the second gene expression data analysis platform is of a second type, wherein the second type comprises the other of a microarray or RNA-seq gene expression data analysis platform
second gene expression data for a second plurality of genes comprising an exome obtained using the second gene expression data analysis platform, wherein the gene expression data of the second type is not compatible with the gene expression data of the first type (i.e. data input to a computer); 
a second set of first gene expression data;
a receiver in communication with the processor and configured to receive the first gene expression data and the second gene expression data; and
a processor.
The additional element of claim 4 includes: 
receiving, at a receiver of the system, a second set of first gene expression data.
The additional element of claims 8 and 19 include:
wherein the gene expression data analysis platform of the first and/or second type is selected from the group consisting of a microarray and nanopore sequencer. 
Using a first legacy gene expression data analysis platform to measure gene expression data for a first plurality of genes comprising an exome, using a second gene expression data analysis platform to measure gene expression data for a second plurality of genes comprising an exome,  wherein the first and/or second platforms are a microarray or nanopore sequencer, and receiving first and second gene expression data by a receiver only serves to collect data for use by the abstract idea, which amounts to necessary data gathering (i.e. pre-solution activity) which is not a practical application of the recited judicial exception. See MPEP 2106.05(g).
Furthermore, a receiver coupled to a processor and receiving the first and second gene expression data (i.e. data input) are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Therefore, the claims as a whole generally links the use of the judicial exception to a particular technological environment (e.g. a computer). As such, the claims as a whole do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial 
Thus, claims 1, 4-12, and 15-22 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.  Dependent claims 4-7, 9-11 and 15-18, and 20-22 do not recite any additional elements in addition to the recited judicial exception.
The additional elements of claim 1 includes:
a gene expression transformation system comprising the first gene expression data analysis platform, receiver, and processor;
measuring, using a first gene expression data analysis platform of the gene expression data transformation system, a set of first gene expression data for a first plurality of genes comprising an exome, wherein the first gene expression data analysis platform is of a first type, the first type being a microarray or RNA-seq gene expression data analysis platform, wherein the set of first gene expression data for a first plurality of genes comprises legacy data;
receiving, at a receiver (i.e. a generic computer), the set of first gene expression data;
measuring, using a second gene expression data analysis platform of a second type, a set of second gene expression data for a second plurality of genes comprising an exome obtained using a gene expression data analysis platform of a second type, wherein the second type comprises the other of a microarray or RNA-seq gene expression data analysis platform, and wherein the gene expression data of the second type Is not compatible with the gene expression data of the first type; and
a processor.
The additional elements of claim 12 include:
A system for transforming gene expression data, the system comprising: a first gene expression data analysis platform of the system, wherein the first gene expression data analysis platform is of a first type, the first type being a microarray or RNA-seq gene expression data analysis platform;
a first set of first gene expression data for a first plurality of genes comprising an exome obtained using the first gene expression data analysis platform, wherein the first set of gene expression data for a first plurality of genes comprises legacy data;
a second gene expression data analysis platform of the system, wherein the second gene expression data analysis platform is of a second type, wherein the second type comprises the other of a microarray or RNA-seq gene expression data analysis platform
second gene expression data for a second plurality of genes comprising an exome obtained using the second gene expression data analysis platform, wherein the gene expression data of the second type is not compatible with the gene expression data of the first type (i.e. data input to a computer); 
a second set of first gene expression data;
a receiver in communication with the processor and configured to receive the first gene expression data and the second gene expression data; and
a processor.
The additional element of claim 4 includes: 
receiving, at a receiver of the system, a second set of first gene expression data.
The additional element of claims 8 and 19 include:
wherein the gene expression data analysis platform of the first and/or second type is selected from the group consisting of a microarray and nanopore sequencer. 
Receiving data (i.e. data input), processors, and receivers (i.e. computers) are conventional computer components and/or processes which are not sufficient to amount to significantly more than the recited judicial exception. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
Furthermore, measuring gene expression data using a first gene expression data analysis platform that is a microarray (i.e. a legacy platform relative to the RNA-sequencing platform) is well-understood, routine, and conventional; this position is supported by Elvidge (Microarray expression technology: from start to finish, 2006, Pharmacogenomics, 7(1), pg. 123-134; previously cited)  which reviews microarray expression technology and includes various gene expression platforms for generating gene expression data, including the Affymetrix Human Genome U133 Plus 2.0 array (Abstract; Figure 1; Table 1). Elvidge further shows the systems include platform-specific software, such that the platforms are used in conjunction with a computer (pg. 130, col.. 1, para. 1-2). Therefore, the additional element of a first gene expression data analysis platform, including a microarray, as recited in claims 8 and 19, and generating legacy gene expression data using the gene expression platform, as recited in claims 1 and 12, when considered alone and in combination with the other additional elements, is not sufficient to amount to significantly more than the recite judicial exception.
Measuring gene expression data using a second gene expression data analysis platform that is an RNA-seq gene expression data analysis platform is well-understood, routine, and conventional. This position is supported by Marguerat et al. (RNA-seq: from technology to biology, 2010, Cell. Mol. Life Sci., 67, pg. 569-579; previously cited), which Reviews RNA-seq technology and discloses that RNA-seq is widely used (pg. 570, col. 1, para. 2), and is dominated by three different platforms, including the Illumina Genome Analyser RNA-seq platform (pg. 570, col. 1, para. 1). Therefore, the additional element of measuring second gene expression with a second gene expression data analysis platform, including an RNA seq platform, is not sufficient to amount to significantly more than the recite judicial exception.
Furthermore, the combination of measuring legacy gene expression data using a first gene expression data analysis platform that is a microarray and using a second gene expression data analysis platform that is an RNA-seq platform is well-understood, routine, and conventional. This position is supported by Xu et al. (Parallel comparison of Illumina RNA-Seq and Affymetrix microarray platforms on transcriptomic profiles generated from 5-aza-deoxy-cytidine treated HT-29 colon cancer cells and simulated datasets, 2013, BMC Bioinformatics, 14(Suppl 9):S1, pg. 1-14; previously cited), Wang et al. (The concordance between RNA-seq and microarray data depends on chemical treatment and transcript abundance, 2014, Nature Biotechnology, 32(9), pg. 926-932; previously cited), and Xu et al. (hereinafter Schweitzer et al.) (Cross-platform Performance Evaluation of RNA-Seq and Microarray, 2013, Leland Stanford Junior University, pg. 1; previously cited).  Xu et al. discloses performing RNA-sequencing using an Illumina sequencer to generate gene expression measurements (pg. 2, col. 2, para. 3 to pg. 3, col.1 , para. 1) and additionally using an Affymetrix microarray to generate a second set of gene expression measurements (pg. 3, col. 1, para. 2) in order to compare the two sets of measurements (Abstract).  Wang et al. discloses generating gene expression data using both Illumina RNA-seq and Affymetrix microarray platforms (Abstract; ONLINE METHODS: paired-end RNA-seq and analysis; ONLINE METHODS: microarray analysis). Schweitzer et al. also discloses generating both RNA-seq expression data and microarray expression data for comparison (pg. 1, Summary, para. 2-3; Method; Result 1).Therefore, the combination of additional elements of measuring first legacy gene expression data and second gene expression data with a microarray gene expression data analysis platform and an RNA-seq gene expression data analysis platform, respectively, and a system comprising both gene expression data analysis platforms, are not sufficient to amount to significantly more than the recite judicial exception.
As such, the additional element is not sufficient to amount to significantly more than the judicial exception. Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments, 04 April 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant remarks that the transformation of gene expression data from an old platform to a new platform is improvement to computer technology because the method and system allow for gene expression data of the first type to be used even if there is no system to use the first type, given the first type is generated by a legacy or outdated platform, and that the claimed invention provides a specific solution to the on-going issue with new technological developments preventing the user of old information, software, or hardware because following implementation of the method or use of the system, there is a direct and measurable improvement in the functioning of the computer, as it can now utilize the gene expression information where it previously could not, thus providing a solution to this long-standing technological problem in computers (Applicant’s remarks at pg. 11, para. 3). Applicant further remarks, in response to the previous response to arguments in the Office action mailed 28 Jan. 2022, the claims necessarily reflect an improvement to technology, namely the specific solution to the on-going issue with new technological developments preventing the use of old information, software, or hardware, given with new the constructed model, the improved system is able to transform data, and that the computer system need not execute the model to be improved, as it comprises the model and thus the capability of executing the model (Applicant’s remarks at pg. 11, para. 3 to pg. 12, para. 2). Applicant further remarks several of the claims recite the step of transforming gene expression data using the constructed primary model, and thus further reflect the improvement to technology (Applicant’s remarks at pg. 12, para. 3). Last, Applicant remarks that while a computer can be capable of “receiving” gene expression data from a legacy platform, that prior art computer (without the benefit of current technology) is antiquated as it cannot process that gene expression data into another type of gene expression data, and that only the improved computer can perform this transformation, and that the claimed method and system in their entirety represent a vital and long-sought improvement to antiquated prior art computer systems (Applicant’s remarks at pg. 12, para. 4 to pg. 13, para. 1).
This argument is not persuasive. First, This argument is not persuasive because it is not commensurate with the scope of the claims. MPEP 2106.05(a) states that the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). In this case, the independent claims only require constructing a primary model configured to transform gene expression data from the gene expression data analysis platform of the first or second type to the other type, but do not require utilizing the primary model to transform any gene expression data. Accordingly, implementing the method or using the system of independent claims 1 and 12 would not allow a computer to be able to transform gene expression data from one type for another and/or use legacy the gene expression information given the legacy gene expression information isn’t transformed. As such, the claims do not reflect the alleged improvement to technology.
Furthermore, even if the independent claims did recite using the model to transform the gene expression data, as is already required by dependent claims 4 and 15, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). See MPEP 2106.05(a) I. Furthermore, merely adding a computer after the fact to an abstract idea does not reflect an improvement in computer technology. See MPEP 2106.05(f).  In this case, utilizing a computer to apply a model to transform gene expression data merely invokes computers as a tool to apply a model to transform data and merely adds a computer after the fact to an abstract idea, and therefore, does not serve to improve the capabilities of a computer. Specifically, a generic computer is capable of receiving gene expression data of a first and second type and applying an algorithm/software to process said expression data (as is already required by the independent claims), and thus the generic computer is not an “antiquated” computer system. Even though the claims recite that the first gene expression data comprises “legacy data”, as discussed above in the rejection of the claims under 35 U.S.C. 112(b), the legacy data is interpreted to refer to data generated from an older gene expression platform than the second gene expression data analysis platform (e.g. expression data generated from a microarray, as opposed to an RNA-seq platform). A generic computer is capable of receiving and analyzing such first “legacy data”, as is already required by independent claims 1 and 12. Therefore, the claims do not improve computer technology by allowing a computer to utilize gene expression data it previously could not, and similarly do not serve to improve “antiquated” computer systems. 
Last, MPEP 2106.05(a) II. states the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements or by the additional element(s) in combination with the recited judicial exception. Because the transformation of a second set of first gene expression data into transformed gene expression data of a second type is part of the abstract idea, this transformation alone cannot provide the improvement. Therefore, the claimed subject matter also does not improve any other technology.

Applicant remarks, in response to the previous response to arguments pertaining to whether the claimed method and systems can be practically performed in the mind, that it is an unreasonable interpretation of the claims to assert that the gene expression data may comprise “only a few data points”, but to facilitate prosecution, the independent claims have been amended to recite that the gene expression data comprises an exome, and thus the first and second expression data comprises thousands of points, and that generating a model and then utilizing the model to transform each of many thousands of data points, one by one, is more than a human mind could perform in any reasonable amount of time, such as a lifetime (Applicant’s remarks at pg. 13, para. 2 to pg. 14, para. 2 and pg. 16, para. 3).
This argument is not persuasive because it is not commensurate with the scope of the claims. While the claims have been amended to require that each of the first and second gene expression data comprises an exome, the first step in constructing the primary model comprises “(i) identifying a plurality of common gene targets between…” the first and second gene expression data. Identifying at least two common gene targets between the first and second gene expression data comprising an exome, only requires identifying two genes that are the same within the exomes, which only requires performing basic data comparisons to identify a few matching genes, and thus can be practically performed in the mind. The subsequent step of (ii) performing regression analysis in generating the primary model operates on the plurality of common gene targets (e.g. two genes). Similarly, steps (iii) and (iv) of constructing the model require identifying candidate features and selecting at least one of the candidate features, and thus also do not involve thousands of data points. Therefore, the claims do not require utilizing thousands of data points to construct the model. Furthermore, even if the claims required that constructing the primary model involves performing regression analysis on thousands of data points, this limitation also recites a mathematical concept, as discussed in the above rejection. Therefore, even the limitations for constructing the primary model did not recite a mental process, the limitations would still recite the abstract idea of a mathematical concept.
While dependent claims 4 and 15 do require applying the constructed primary model to transform to a second set of first gene expression data, the claims do not require that the second set of first gene expression data comprises an exome. Therefore, even the step of transforming the second set of first gene expression data does not require transforming thousands of data points. Furthermore, it is noted that applying, for example, a linear regression model (e.g. an example of the primary model) to thousands of data points can be practically performed in the mind aided with pen and paper. Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019). In this case, the limitation of applying the model only requires performing multiplication and addition, and repeating these processes for each of thousands of data points. The human mind is equipped to perform multiplication and addition, and repeating the mental process steps thousands of times does not preclude the steps from being performed mentally aided with pen and paper. It is further noted the claims do not require that the exome is a human exome, and thus the exome could include a bacterial exome containing ~ 1000 genes. Last, as discussed above regarding constructing the primary model, the limitations of transforming the gene expression data using the constructed primary model also recite a mathematical concept. Therefore, even the limitation for transforming the data using the primary model did not recite a mental process, the limitation would still recite the abstract idea of a mathematical concept.

Applicant remarks the claims are directed to a specific improvement in the use of gene expression information by creating a model to transform gene expression data of a first type to a second type so that gene expression data of the first type can be used, and that this improvement in the utilization of legacy information is an important application that provides the value of the claimed method (Applicant’s remarks at pg. 14, para. 5). Applicant further remarks that the claims recite a technological improvement in the field of gene expression data analysis and usage because prior to Applicant’s discovery, gene expression from legacy systems was difficult to use and couldn’t be combined with data from other newer gene expression platforms, and the present claims allow for legacy gene expression data to be utilized (Applicant’s remarks at pg. 14, para. 6 to pg. 15, para. 1).
An improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a) II. Improvements in using gene expression information by creating a model amounts to an improved abstract idea (e.g. improved use of data/information), which is not an improvement to technology. Similarly, improvements in gene expression data analysis amounts to an improved abstract idea (e.g. improved data analysis), which is not an improvement to technology. Accordingly, the claims do not integrate the recited judicial exception into an improvement to technology.

Applicant remarks the claims comprise a practical application because the invention applies and uses the alleged abstract idea in a particular technological environment because the claims recite a combination of elements encompassing a very specific method of creating a transformation method to convert legacy gene expression data into newer gene expression data formats, and the claims recite solutions necessarily rooted in specific components of gene expression data transformation (Applicants’ remarks at pg. 15, para. 2). Applicant further remarks the elements of independent claims 1 and 12, when viewed as a whole, integrate the recited judicial exception into a practical application by limiting the use of the alleged abstract idea to transform legacy gene expression data into newer gene expression formats, and the claim is not just a drafting effort designed to monopolize all gene expression data transformation, as evidenced by the lack of prior art rejections (Applicant’s remarks at pg. 15, para. 2). 
This argument is not persuasive. When determining whether additional elements in a claim integrate a judicial exception into a practical application, whether the claims apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e), is considered. See MPEP 2106.04(d) I. The claim should add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. See MPEP 2106.05(e). Therefore, simply because the claims may use the alleged abstract idea in a particular technological environment is not sufficient to integrate the recited judicial exception into a practical application such that the claim is not just a drafting effort designed to monopolize all gene expression data transformation. 
Furthermore, while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo. While a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981). See MPEP 2106.04 I. Therefore, the mere fact that the claims do not preempt all methods of gene expression data transformation, this does not demonstrate that a claims are patent eligible. Instead, the claims were analyzed using the two-part framework in the above rejection to determine that the claims are directed to an abstract idea without significantly more.

Applicant further remarks that the claims now recite that the first gene expression data comprises legacy data, in response to the previous response to arguments in the previous Office action stating that the claims do not reflect the alleged improvement of transforming legacy expression data, and thus the claims add several meaningful limitations beyond generally linking the use of the JE to a particular technological environment (Applicant’s remarks at pg. 15, para. 3 to pg. 16, para. 2).
This argument is not persuasive. While the claims have been amended to require that the first gene expression data comprises “legacy data”, such that the claims reflect the alleged improvements, as discussed above, Improvements in using gene expression information by creating a model amounts to an improved abstract idea (e.g. improved use of data/information), which is not an improvement to technology. When an additional element is considered individually by an examiner, the additional element may add a meaningful limitation by integrating the judicial exception into a practical application. See MPEP 2106.05(e)
Furthermore, under step 2A, prong 2 of the analysis, the considerations described in MPEP § 2106.05(a)-(d) are meaningful limitations when they amount to significantly more than the judicial exception, or when they integrate a judicial exception into a practical application. In this case, measuring “legacy” gene expression data from a gene expression data analysis platform in claim 1, or receiving the legacy gene expression data obtained from a gene expression data analysis platform in claims 1 and 12 only serves to collect data for use by the abstract idea, which amounts to necessary data gathering (i.e. pre-solution activity) which is not a practical application of the recited judicial exception. See MPEP 2106.05(g). Therefore, these limitations are not meaningful limitations that integrate the recited judicial exception into a practical application.

Applicant remarks the claims do not simply recite conventional steps appended to a judicial exception, and instead recite a specific multi-step method and multi-component system that transforms gene expression data of one type into a second type, and further remarks the claims recite considerable structure for the method/system/medium by requiring a gene expression data transformation system, a first gene expression data analysis platform, a second gene expression data analysis platform, obtaining first and second gene expression data from the first and second gene expression analysis platforms, respectively, and a processor, among other components, which does not represent a simple generic computer system, but rather a novel, complicated system with much more than computer or processor (Applicant’s remarks at pg. 17, para. 1, to 4). Applicant further remarks that under Step 2B of the analysis, the Patient Office can determine “that the combination of steps gather data in an unconventional way and therefore include an ‘inventive concept’ (2019 Eligibility Guidance, pg. 56), rending the claim ineligible at Step 2B, and accordingly, the recited judicial exception is not ignored in a Step B analysis (Applicant’s remarks at pg. 17, para. 5 to pg. 18, para. 2). 
This argument is not persuasive. The 2019 Revised Subject Matter Eligibility Guidance, at pg. 56, col. 2, para. 2, states that “an examiner might consider the data gathering steps to be insignificant extra-solution activity in revised Step 2A, and therefore find that the judicial exception is not integrated into a practical application. However, when the examiner reconsiders the data gathering steps in Step 2B, the examiner could determine that the combination of steps gather data in an unconventional way and therefore include an “inventive concept”, rendering the claim eligible at Step 2B”. The guidance is referring to additional elements that amount to the insignificant extra-solution activity of data gathering under Step 2A, and that the claims can be eligible if these additional elements are not well-understood, routine, and conventional under Step 2B (i.e. the steps gather data in an unconventional way). However, this does not state that the recited judicial exception is considered under Step 2B, as alleged by Applicant. Rather, the 2019 Revised Subject Matter Eligibility Guidance, at pg. 56, col. 1, para. 2 states “if a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept”. This is also stated in MPEP 2106.05 I. Accordingly, Applicant’s arguments that the multi-step method and system that transforms gene expression data is not well-understood, routine, and conventional is not persuasive, because the limitations reciting the abstract idea are not considered under Step 2B.
Furthermore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception. Specifically, the first and second gene expression data analysis platforms, and using the first and second platforms to measure first and second expression data, respectively, are well-understood, routine, and conventional, as supported by Elvidge et al., Marguerat et al., Xu et al., Wang et al., and Schweitzer et al., as discussed in the above rejection. Regarding the processor and receiving data, as discussed above, the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See MPEP 2106.05(f) (2). Furthermore, Elvidge et al. shows that the combination of gene expression data analysis platforms, which include platform-specific software (pg. 130, col. 1, para. 1), which necessarily requires suitable computer with a processor that is capable of receiving data. Therefore, the combination of a computer with a processor, a first and second expression data analysis platform, and measuring first and second gene expression data are well-understood, routine, and conventional. As such, the combination of additional elements do not represent a novel system, and are well-understood, routine, and conventional. Furthermore, Applicant has not provided any arguments pertaining to why the cited references and/or case law are not sufficient to demonstrate that the additional elements are well-understood, routine, and conventional. 

Applicant remarks that the claims recite much more than the “combination of a computer with a processor, a first and second expression data analysis platform, and measuring first and second gene expression data”, which the Patent Office asserts is well-understood, routine, and conventional, and thus the claims are directed to patent eligible subject matter (Applicant’s remarks at pg. 18, para. 3-4).
This argument is not persuasive. As discussed above, the judicial exception is not considered under step 2B of the analysis, therefore, because the claims recite “more” than the additional elements is not sufficient to provide significantly more. Furthermore, the additional elements, alone and in combination, are well-understood, routine, and conventional, as discussed in the above rejection. Therefore, the claims are not patent eligible under Step 2B of the analysis. 

Conclusion
No claims are allowed.
Claims 1, 4-12, and 15-22 are free of the art for the reasons discussed in the Office action mailed 17 Aug. 2021. That is, the closest prior art of record, Sun et al. (Statistical Calibration of qRT-PCR, Microarray, and RNA-seq Gene Expression Data with Measurement Error Models, July 2014, The Annuals of Applied Statistics, 8(2), pg. 1022-1044; previously cited) does not discloses selecting which candidate features to use in the constructed primary model from a plurality of possible candidate features based on correlations of the features to regression parameters, as recited in independent claims 1 and 12, and claims dependent therefrom. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1631